Citation Nr: 1530789	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A Travel Board hearing was held before the undersigned in May 2014, and the transcript of the proceeding has been associated with the record.  At the Board hearing, it was clarified that the issues currently on appeal are entitlement to service connection for PTSD and entitlement to service connection for residuals of a TBI.

Notice is taken that this appeal is one in which the entirety of the Veteran's claims folder is electronically maintained.

The issue of entitlement to service connection for residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran's account of in-service stressors is credible and consistent with the places, types, and circumstances of his service.

3.  A VA psychologist diagnosed the Veteran with PTSD due to stressors related to incidents in service and to a fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination as to the claim being decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Id.; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

There are particular requirements for establishing service connection to PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, the Veteran asserts that he has PTSD that was caused by his fear of injury or death while working with explosives and in minefields in Kuwait in 1995.  The Veteran testified at a May 2014 Board hearing that the military records previously considered by VA had erroneously stated that he did not have any overseas service, when in fact he did serve in Kuwait and was exposed to explosion blasts.  Board Hearing Tr. 3-4.  At the hearing, the Veteran submitted documents, including a DD Form 1351-2 travel voucher indicating travel to Kuwait City, Kuwait in October 1995.  Id. at 7.

The Veteran's personnel records show that he was recommended for an award while working in the engineer battalion in May 1995.  The Veteran's Record of Assignments shows that he worked as a combat engineer and in combat construction, and an April 2015 DD Form 215 shows that the Veteran did serve in Kuwait from November 1, 1995 to December 31, 1995.  The Board therefore finds that his assertions regarding working with and around explosives and mines in Kuwait are credible and adequately substantiated with the evidence of record.

The Veteran's VA treatment records show that he has undergone group and individual counselling for PTSD since at least 2008.  He frequently reported symptoms such as irritability, nightmares, hypervigilance, emotional numbness, heightened arousal, and poor sleep.  At his initial mental health visit in September 2009 he reported that since his return from Kuwait, he has struggled with symptoms of PTSD.  He was diagnosed with PTSD and major depressive disorder, single episode in partial remission, by a psychiatrist.  In July and August 2009, he reported working in Kuwait in 1995 as a combat engineer, and a clinical nurse specialist diagnosed him with PTSD and major depressive disorder.

The Veteran then underwent a VA examination for PTSD in August 2011 with a psychologist.  The examiner diagnosed with Veteran with PTSD and dysthymic disorder.  The examiner stated that the Veteran "has been suffering with symptoms of PTSD since his military stay in Kuwait."  The examiner discussed the Veteran's symptoms, including isolation, irritability, problems with relationships, anxiety, and sleep impairment.  The Veteran reported as a primary stressor an event when he was stationed in Kuwait and was clearing a minefield when he saw a shepherd herding sheep killed by a mine, stating that this was "a very traumatic memory for him," and that "[t]his upset him terrible and what further upset him was having to maneuver around the mine field."  The examiner found that this did meet the criteria for a PTSD stressor and that it was also related to a fear of hostile military or terrorist activity.

In addition, a July 2010 private psychological examination report from Dr. H.C. was also submitted.  The psychologist similarly found that the Veteran's had a diagnosis of PTSD which was related to his fear of threatened death while working with explosives in service.

After reviewing the evidence described above, the Board finds that the evidence of record clearly shows that the Veteran has a current diagnosis of PTSD which has been related both to a specific incident in his military service and to his fear of hostile military or terrorist activity.  The Veteran has provided credible lay statements which are consistent with his service records showing that he was stationed in Kuwait and did work as a combat engineer.  His assertions that he was exposed to explosives and saw a foreign civilian killed by explosives are consistent with the circumstances of his service, and have been found by a VA psychiatrist to be sufficient to support a diagnosis of PTSD.  See Cohen, 10 Vet. App. at 140.  This diagnosis has been confirmed both by the August 2011 VA examining psychologist and the Veteran's VA treating medical professionals, which includes a VA psychiatrist.  See 38 C.F.R. § 3.304(f)(3).  There is no evidence of record contrary to the findings of the VA psychologist's opinion or the Veteran's assertions.  As such, entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran also contends that he has residuals of a TBI that were incurred during his active duty service.  As discussed above, the Veteran has asserted that he worked in and around explosives and minefields during service, including in Kuwait in 1995.  

At the May 2014 Board hearing, the Veteran testified that he was in the vicinity of blast waves on multiple occasions.  Id. at 8-9.  He also testified that his intellectual capacity has been greatly diminished.  Id. at 12.  The Veteran's wife testified that a doctor had told her that the Veteran's TBI was due to repeated injury to the head, and not due to a single fall while skiing.  Id. at 11.

In an April 2012 Administrative Decision, the RO found that the Veteran's TBI was due to willful misconduct because the Veteran had been drinking to the point of intoxication when he incurred his head trauma while skiing.  It also noted that there was no evidence of overseas duty, and the issue was denied by the RO in part because the evidence of record failed to show any overseas service.  However, as previously noted, the Veteran has now submitted evidence, including a DD Form 215, showing that he did serve in Kuwait from November 1, 1995 to December 31, 1995.  The Veteran's assignments in service included working as a combat engineer and in combat construction.

This issue must therefore be reevaluated by the RO with consideration of this new evidence confirming the Veteran's overseas service.

The Board also finds that an additional VA examination should be provided to the Veteran prior to further adjudication.

The Veteran underwent a VA examination in August 2011, at which he reported that he had a head trauma while skiing in 1995 and that he has had intermittent headaches since that time.  He also reported being exposed to multiple blast injuries between 1994 and 1995.  The Veteran reported having problems with his memory, decreased attention, and difficulty concentrating.  Cognitive function testing was below the normal range.  The examiner diagnosed the Veteran with mild TBI which was as likely as not related to the service-related injury.  The examiner did not specify whether he was referring to the skiing accident or to his exposure to explosives.  The examiner noted that the Veteran had symptoms of PTSD and depression, and stated that they were "separate from the symptoms associated with traumatic brain injury."

The August 2011 VA psychiatric examiner, however, stated that the Veteran's TBI symptoms could not be differentiated from his PTSD symptoms because the symptoms, "including poor concentration and memory overlap with symptoms of his PTSD."

The Veteran's VA treatment records show that he has consistently asserted a history of head traumas related to in-service explosive exposure.  At a December 2004 Gulf War Registry examination, the Veteran reported that he worked in minefields with Operation Intrinsic Action in the mid 1990s and has had intermittent headaches since 1999.

In December 2009 and January 2010, the Veteran was evaluated for TBI rehabilitation.  He reported being involved in the recovery and destruction of bombs and being in the vicinity of 75 explosions throughout his military career.  He also reported sustaining a head trauma skiing while intoxicated in 1994.  The examining nurse and social worker found that the Veteran appeared "to be struggling with the effects of a mild TBI" which was "[m]ost likely a result of his repeated blast exposure and his head trauma in 1994."

The Board therefore finds that an additional VA examination is necessary in order to determine whether the Veteran's exposure to explosive blasts in service, alone, as likely as not caused his current TBI residuals, and whether the symptoms of these residuals can be differentiated from his now service-connected symptoms of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide one that is adequate).`

The record indicates that the Veteran receives medical treatment at the VA Medical Center in Philadelphia, Pennsylvania.  The record currently contains the Veteran's VA treatment records up to July 2013.  Any outstanding, pertinent VA treatment records should be obtained and associated with the claims file.

Lastly, in June 2010, the Veteran reported that he receives treatment related to his TBI as well as his PTSD from a private psychologist.  These complete treatment records have not yet been obtained, and an attempt to obtain any relevant records must be made prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records from the VA Medical Center in Philadelphia, Pennsylvania since July 2013.

2. Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional, relevant private medical records, including any treatment pertaining to residuals of a TBI from private psychologist H.C.

If the Veteran provides a new completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

3. Schedule the Veteran for a VA examination as to the nature etiology of any current residuals of a TBI.  All necessary tests should be conducted.  The examiner must be provided access to all records in Virtual VA and the Veterans Benefits Management System.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran currently has residuals of a TBI that are related solely to exposure to explosive blasts during service.  The examiner must specifically address the Veteran's assertions that he was in the vicinity of approximately 75 explosions during his service and that on at least several occasions he was able to feel the blast waves of the explosion.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

The examiner is asked to specifically address whether the Veteran's current TBI is more likely due to his fall during a skiing accident than to his explosives exposure in service, and, if so, to fully explain the rationale for this finding.

The examiner is also asked to address whether the Veteran's symptoms from the TBI can be differentiated from his symptoms related to PTSD and to provide an explanation as to why they can or cannot be separated or differentiated, and discuss what symptoms are related specifically to the Veteran's service-connected PTSD.

A complete rationale should accompany any opinion provided.

4. Thereafter, review the claims folder and ensure that the foregoing development action as well as any other development that may be in order, have been conducted and completed in full.  Review the medical opinion to ensure that it is in complete compliance with the directives of this remand (to include ensuring that the questions have been adequately answered).  If the report is deficient in any manner, implement corrective procedures at once.

5. Then, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


